19 N.Y.2d 935 (1967)
Karl Kosok, an Infant, by Rose W. Otto, His Guardian ad Litem, et al., Appellants,
v.
Young Men's Christian Association of Greater New York, Respondent, et al., Defendants.
Court of Appeals of the State of New York.
Argued April 12, 1967.
Decided May 23, 1967.
Thomas F. Frawley, Nicholas J. Winnie, Harry M. Matis and Michael M. Matis for appellants.
John Nielsen for respondent.
Concur: Chief Judge FULD and Judges VAN VOORHIS, BURKE, SCILEPPI, BERGAN, KEATING and BREITEL.
Order affirmed, without costs; no opinion.